UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7467


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TYRONE DALE,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cr-00144-RDB-1; 1:14-cv-00816-RDB)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Dale, Appellant Pro Se. Clinton Jacob Fuchs, Assistant
United States Attorney, Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone     Dale         seeks    to    appeal          the   district      court’s        order

denying his 28 U.S.C. § 2255 (2012) motion as untimely.                                           The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.                28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief    on    the      merits,      a     prisoner         satisfies      this    standard      by

demonstrating            that    reasonable            jurists      would       find     that     the

district       court’s        assessment       of       the    constitutional           claims    is

debatable      or     wrong.          Slack    v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and       that       the    motion     states     a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Dale has not made the requisite showing.                            Accordingly, we deny a

certificate         of     appealability           and        dismiss     the      appeal.         We

dispense       with       oral    argument          because        the    facts         and     legal




                                                   2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3